Citation Nr: 0732201	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-25 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
headaches, to include entitlement to a rating in excess of 10 
percent, prior to October 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active honorable military service from August 
1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran initially filed his claim for service connection 
in January 1997.  That claim was denied by the RO in August 
1997 and subsequently appealed to the Board, which remanded 
it in July 2003.  In August 2004, the RO granted the 
veteran's claim of service connection for headaches and 
assigned a 10 percent disability rating, effective January 
17, 1997; the veteran appealed this decision.  In a July 2005 
rating decision, the RO increased the veteran's disability 
rating to 30 percent, effective October 14, 2004.


FINDINGS OF FACT

1.  Prior to October 14, 2004, the evidence does not show the 
veteran experienced prostrating migraine headaches on an 
average of at least once per month.

2.  The evidence fails to show that the veteran's headaches 
are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for headaches prior to October 14, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2007). 

2.  Criteria for a rating in excess of 30 percent for 
headaches have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In two letters, dated in January and March 2003, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for a headache disorder, the first three Dingess 
elements were substantiated prior to the appeal, and further 
notice was not required.  The veteran's claim is for an 
increased rating; thus, only the type of evidence necessary 
to establish a disability rating and effective date for the 
disability are relevant to his claim.  Notification was not 
sent to the veteran regarding the fifth element set forth in 
Dingess, but since an increased rating is not warranted, any 
question as to an effective date for an award of benefits is 
moot.   

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2004 and July 2005, he was afforded formal 
VA examinations to assess the severity of his headache 
disorder.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.  

The veteran was assigned a 10 percent rating prior to October 
14, 2004, and is currently assigned a 30 percent rating for 
his headache disorder under 38 C.F.R. § 4.124a, DC 8100.  
Under this DC, a 10 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; while a 50 percent rating is 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.

I.  Prior to October 14, 2004

VA medical records, dated in December 1996, show that the 
veteran complained of frequent headaches.  In February 1997, 
the record reflects that the veteran reported frequent, daily 
headaches occurring since 1980.  In March 1997, a 
neurological consultation for headaches was conducted.  The 
final diagnosis by the neurologist was tensional migraine 
headaches.  The claims file reflects that the veteran did not 
seek medical intervention for his headache disorder again 
until October 2004, although he was examined for VA purposes 
in March 2004.  At that time, the veteran reported having 
pounding/pressure type headaches that were bitemporal in 
location with occipitonuchal localization.  He indicated that 
these headaches had worsened since 1997.  The veteran was 
independent in activities of daily life and self care; able 
to drive; and employed.  The examiner diagnosed him as having 
chronic, recurring, mixed-type headaches of the tensional 
muscle contraction and migraine type.  

Nothing in this record reflects the presence of prostrating 
headache attacks occurring monthly, and therefore a basis 
upon which to assign an increased rating for the veteran's 
headache disability prior to October 2004, has not been 
presented.  

II.  Since October 14, 2004

VA medical records, dated in from October 2004 to November 
2005, show that the veteran sought treatment for chronic, 
daily headaches.  He stated that these headaches had occurred 
since his military service.  They were sometimes frontal, 
sometimes occipital, and sometimes with radiation throughout 
the head.  The veteran was diagnosed as having chronic 
headaches and was treated with medication.  A VA examination 
was conducted in July 2005.  At that time, the veteran 
reported that he was still employed, but suffered headaches 
on a daily basis.  He stated that the attacks of prostrating 
headaches occurred about 10 times during the past year, 
(i.e., less than one per month).  He was independent in 
activities of daily life and self care, and able to drive.  
The examiner diagnosed him as having headaches, with a 
similar pattern of tensional and migrainous characteristic as 
the March 2004 examination, with described prostrating 
attacks.  

VA medical records, dated in December 2005, show that the 
veteran reported persistent daily headaches since 1980, with 
worsening of symptoms.  He was diagnosed as having daily 
tension headaches that could also be rebound headaches due to 
his medication.

On his substantive appeal, the veteran indicated that his 
headaches were causing "many problems at work, home, etc."  
However, while the veteran is clearly impacted by his 
headaches, the evidence of record reflects that he has had 
continued employment and is independent in activities of 
daily life.  There is no evidence that the veteran's 
headaches are productive of severe economic inadaptability, 
or that the frequency of completely prostrating headache 
attacks are greater than that contemplated by the 30 percent 
evaluation.  Thus, a rating in excess of 30 percent is not 
warranted.  Accordingly, the veteran's claim is denied.

III.  Conclusion

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's headaches so as to warrant assignment 
of an evaluation higher than 30 percent on an extra-schedular 
basis.  As noted above, there is no evidence of record 
showing that this disability has resulted in marked 
interference with employment, i.e., beyond that reflected by 
the evaluations.  In addition, there is no indication that 
veteran's headache disorder has necessitated frequent, or 
indeed, any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of these 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation for headaches in excess of 10 percent 
prior to October 14, 2004, is denied.

An evaluation for headaches in excess of 30 percent is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


